DIREXION FUNDS Supplement dated May 31, 2012 to the Prospectuses and Statements of Additional Information (“SAI”) dated December 29, 2011 and February 1, 2012, as supplemented February 17, 2012 Effective immediately, the offices of Rafferty Asset Management, LLC (“RAM”), investment adviser to each series of the Direxion Funds (the “Funds”), are located at the following address: 1301 Avenue of the Americas (6th Avenue), 35th Floor New York, New York 10019 All references to the address of RAM’s offices appearing in the Funds’ Prospectuses and SAIs are hereby revised to reflect the change. For more information, please contact the Funds at (800) 851-0511. Please retain this Supplement with the Prospectuses and SAIs.
